IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01987-GPG

FILED
UNITED STATES DISTRICT COURT
ERIC TYLER VETTE, NVER, COLORADO
_ OCT 09 2018
Plaintiff JEFFREY P. COLWELL
CLERK
Vv.

 

SANDER, Deputy K-9 Unit,
GUSTON, Seargent [sic], and
OX K-9 Deputy,

Defendants.

 

MOTION FOR EXTENSION OF TIME TO RESPOND TO ORDER TO CURE DEFICIENCIES

 

Plaintiff Eric Tyler Vette has been in the custody of the Executive Director of the Colorado
Department of Corréctions since April of 2018. Plaintiff was housed within the Denver Reception &
Diagnostic Center (DRDC) when he, with the assistance of Inmate Law Clerk, prepared his
Prisoner Complaint.

Plaintiff will need the assistance of an inmate Law Clerk and/or someone trained in the law
in order to understand and research the Rules, Statutues, Caselaw, moreover, prepare and file any
and all litigation in this matter.

Plaintiff was transferred from DRDC to the Crowley County Correctional Facility (CCCF)
in May of 2018.

On August 6, 2018, he filed pro se a Prisoner Complaint (ECF No. 1). On August 13 and
15, 2018, mail was returned to the Court as undeliverable to Plaintiff Eric Tyler Vette (ECF Nos. 4-
5) but, Plaintiff failed to change the address on his Prisoner Complaint hence the Return as
Undeliverable matter.

Plaintiff did not know that he should have directed an CHANGE OF ADDRESS to the

Honorable Court when he transferred from DRDC to CCCF.
Plaintiff was assigned to work in the Kitchen at CCCF and was told that he could not go to
the Law Library to work on his Legal matter he had to either work or get a write-up for refusing to
work and he was unable to get to the Law Library.

Now the Plaintiff has the assistance of an Inmate Law Clerk and will need this extension of
time to respond to the "ORDER TO CURE DEFICIENCIES" in this case.

Plaintiff respectfully request an extension of time in the amount of thirty (30) days to a date

certain of November 3, 2018 to properly respond to the Order to Cure Deficiencies.

Dated this 4" day of October, 2018.

Respectfully submitted,

C=

Eric Tyler Vette, # 180289

 
CERTIFICATE OF SERVICE

I Eric Tyler Vette hereby certify that on this 4" day of October, 2018, by way of U.S. Mail, through
the Crowley County Correctional facility (CCCF), mailed the Original of this "MOTION FOR

EXTENSION OF TIME TO RESPOND TO ORDER TO CURE DEFICIENCIES" to the following:

Jeffrey P. Colwell, Clerk
United States District Court
Alfred A. Arraj US Courthouse
901 19" Street, Rm
Denver, Colorado 80294-3589
303.844.3433

 

Eric Tyler Vette, # 180289
VYotte Erie \GOQk4

- URENSASENR CORR Ee
Crowley.County Correctional Facility .

 

 

 

ne ici OS OCT AME EMS 2 :
Olnev Springs, CO 81062-8700
LEGAL USE ONLY
OFACE OF THE CLERK
USDC
Gol [4th St Room A105
} lovadd t
Denver Co QO29Y - SF KY
LEGAL MAIL o |
BUSS4-ZR00SS avFDeeygtGAg Pte yea fyeg Mth eeadd ad ote edad
“TUTE EP DUET TEE i [L “

| AVN LSV'I MACNAILO #O0d

rt

IN AWVN LSVTAAVLS |

~ —— MAISNOdS |

4 a
: : ek

a Coad dLVG ALIMOVA

a Bbc Ke P/ aan oN
a . we

 
